                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF TENNESSEE
                                      COOKEVILLE DIVISION

    KALYN MARIE POLOCHAK,                                   )
                                                            )
           Petitioner,                                      )
                                                            )    No. 2:20-cv-00049
    v.                                                      )
                                                            )
    STANLEY DICKERSON,                                      )
                                                            )
           Respondent.                                      )


                                        MEMORANDUM OPINION

          Kalyn Marie Polochak, an inmate of the Women’s Therapeutic Residential Center in

Henning, Tennessee, filed a pro se, in forma pauperis petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 challenging her 2012 convictions. (Doc. No. 1).

I.        Introduction

          On September 25, 2012, an Overton County, Tennessee jury convicted Petitioner of first

degree premeditated murder, first degree felony murder, conspiracy to commit first degree murder,

especially aggravated robbery, and theft of property valued at $1,000 or more but less than

$10,000. 1 (Doc. No. 1 at 1). The trial court merged the first degree and felony murder convictions

and imposed a life sentence. State v. Polochak, No. M2013-02712-CCA-R3-CD, 2015 WL

226566, at *1 (Tenn. Crim. App. Jan. 16, 2015). The court also imposed concurrent sentences of

fifteen years at 30% service for conspiracy to commit first degree murder, fifteen years at 100%

service for especially aggravated robbery, and two years at 30% service for theft. Id.




1
          Petitioner was a juvenile at the time the crimes were committed. (Doc. No. 1 at 6).

                                                           1

         Case 2:20-cv-00049 Document 14 Filed 12/22/20 Page 1 of 9 PageID #: 96
         Petitioner appealed, and the Tennessee Court of Criminal Appeals affirmed on January 16,

2015. Id. The Supreme Court of Tennessee denied Petitioner’s application for discretionary review

on May 14, 2015. Id. Petitioner did not seek a petition for writ of certiorari from the United States

Supreme Court. (Doc. No. 1 at 3).

         Petitioner filed a petition for post-conviction relief on April 12, 2016 (Id. at 3), which was

denied. (Id.) The Tennessee Court of Criminal Appeals affirmed the denial of post-conviction

relief on November 4, 2019, and the Supreme Court of Tennessee denied Petitioner’s application

for discretionary review on March 26, 2020. Polochak v. State, No. M2018-01524, CCA-R3-PC,

2019 WL 5692112, at *1 (Tenn. Crim. App. Nov. 4, 2019), perm. app. denied (Tenn. Mar. 26,

2020).

         On July 31, 2020,2 Petitioner filed a pro se petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 in this Court. (Doc. No. 1 at 10).

II.      Standard for Preliminary Review of Section 2254 Cases

         Under Rule 4, Rules – Section 2254 Cases, the court is required to examine Section 2254

petitions to ascertain as a preliminary matter whether “it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court.” If, on the face of

the petition, it appears that the petitioner is not entitled to habeas corpus relief, then the “the judge

must dismiss the petition . . . .” Id.

         Under the Antiterrorism and Effective Death Penalty Act (AEDPA), Pub. L. No. 104-132,

110 Stat. 1214 (codified, inter alia, at 28 U.S.C. §§ 2244, et seq.), prisoners have one year within



2
          Under the “prison mailbox rule” of Houston v. Lack, 487 U.S. 266, 270 (1988), and the Sixth Circuit’s
subsequent extension of that rule in Richard v. Ray, 290 F.3d 810, 812 (6th Cir. 2002) and Scott v. Evans, 116 F.
App'x 699, 701 (6th Cir. 2004), a prisoner's legal mail is considered “filed” when she deposits her mail in the prison
mail system to be forwarded to the Clerk of Court. Pursuant to this authority, the Court finds that Petitioner filed her
petition on July 31, 2020, the date she signed the petition and submitted it to the prison authorities for mailing (Doc.
No. 1 at 15), even though the Clerk of Court received and docketed the petition on August 10, 2020.

                                                           2

      Case 2:20-cv-00049 Document 14 Filed 12/22/20 Page 2 of 9 PageID #: 97
which to file a petition for habeas corpus relief that runs from the latest of four (4) circumstances,

one of which is relevant here—“the date on which the [state court] judgment became final by the

conclusion of direct review or the expiration of the time for seeking such review[.]” 28 U.S.C. §

2244(d)(1)(A).

        The AEDPA’s one-year limitations period is tolled by the amount of time that “a properly

filed application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending . . . .” 28 U.S.C. § 2244(d)(2); see Ege v. Yukins, 485 F.3d 364, 371

(6th Cir. 2007). However, any lapse of time before a state application is properly filed is counted

against the one-year limitations period. See Bennett v. Artuz, 199 F.3d 116, 122 (2d Cir. 1999),

aff’d, 531 U.S. 4 (2000). When the state collateral proceeding that tolled the one-year limitations

period concludes, the limitations period begins to run again at the point where it was tolled rather

than beginning anew. See Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004) (citing McClendon

v. Sherman, 329 F.3d 490, 494 (6th Cir. 2003)).

III.    Rule 4 Preliminary Review

        The Court previously reviewed Petitioner’s petition under Rule 4, Rules – Section 2254

Cases and, by Order and Memorandum Opinion entered on October 1, 2020, notified Petitioner

that it appeared her petition was untimely. (Doc. Nos. 9 and 10). The Court gave her 30 days to

show cause why her petition should not be dismissed as untimely. (Id.) Petitioner responded,

asserting an equitable tolling argument. (Doc. No. 11). Because Petitioner is proceeding pro se and

the document referenced by Petitioner in support of her equitable tolling argument was not

included with her response, the Court provided Petitioner an opportunity to provide the document

and advance her equitable tolling argument in more detail within 30 days of entry of the Court’s

November 5, 2020 Order. (Doc. No. 12). Petitioner has filed a timely response. (Doc. No. 13).



                                                  3

       Case 2:20-cv-00049 Document 14 Filed 12/22/20 Page 3 of 9 PageID #: 98
         The date on which Petitioner’s judgment became final by conclusion of direct review was

May 14, 2015. On May 15, 2015, the ninety (90) day period within which Petitioner could have

filed a writ of certiorari with the United States Supreme Court began. During the ninety (90) day

period, the AEDPA’s one-year limitations period is tolled. See Clay v. United States, 537 U.S.

522, 532 (2003). The ninety (90) day period ended on August 12, 2015. The AEDPA one-year

limitations period began running the next day, on August 13, 2015. Therefore, Petitioner had one

year from August 13, 2015, to timely file her federal habeas petition. However, on April 12, 2016,

Petitioner statutorily tolled the limitations period by properly filing a pro se state petition for post-

conviction relief. The AEDPA’s one-year limitations had run for 243 days prior to Petitioner’s

post-conviction filing.

         On March 26, 2020, Petitioner completed the state post-conviction process when the

Tennessee Supreme Court denied her application for discretionary review. The AEDPA limitations

period resumed the next day, March 27, 2020. Since 243 days 3 of the one-year limitations period

had run, Petitioner had 122 days, or until July 27, 2020, to timely file her federal habeas petition.

Petitioner filed her federal habeas petition on July 31, 2020. Petitioner therefore filed her petition

four days after the AEDPA’s one-year limitations period ended.

         The “one-year limitations period is not a jurisdictional bar and is subject to equitable tolling

in certain instances.” Ata v. Scutt, 622 F.3d 736, 741 (6th Cir. 2011) (citing Holland v. Florida,

560 U.S. 631, 645 (2010)). A petitioner bears the burden of showing she is entitled to equitable

tolling. McClendon v. Sherman, 329 F.3d 490, 494 (6th Cir.2003). A petitioner seeking equitable

tolling must establish that “(1) that [s]he has been pursuing his rights diligently, and (2) that some



3
         The one-year statute of limitations for seeking federal habeas corpus relief from a state-court judgment is not
tolled during the pendency of petition for certiorari to the United States Supreme Court seeking review of denial of
state postconviction relief. See Lawrence v. Fla., 549 U.S. 327, 337 (2007).

                                                           4

      Case 2:20-cv-00049 Document 14 Filed 12/22/20 Page 4 of 9 PageID #: 99
extraordinary circumstance stood in [her] way” and prevented timely filing. Holland, 560 U.S. at

649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Equitable tolling is applied

“sparingly.” Hall v. Warden, Lebanon Corr. Inst., 662 F.3d 745, 749 (6th Cir. 2011) (quoting

Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010)). A court must decide whether to toll the

statute on a case-by-case basis. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002).

       Petitioner concedes that her petition was filed four days late. (Doc. No. 13 at 2). As grounds

for equitable tolling, Petitioner asserts that the Tennessee Supreme Court did not notify her that

her Rule 11 application had been denied and, as soon as she knew, she prepared and mailed the

instant habeas petition within approximately one month.

       Considering whether Petitioner diligently pursued her rights and whether some

extraordinary circumstance stood in her way and prevented timely filing, Holland, 560 U.S. at 649,

the time frame at issue here is from March 26, 2020 (the date the state supreme court issued its

order denying Petitioner’s application for permission to file a Rule 11 appeal) to June 25, 2020

(the date Petitioner asserts that she received notice of the Tennessee Supreme Court’s order

denying her Rule 11 application) to July 31, 2020 (the date Petitioner filed her federal habeas

petition). Two cases are instructive to the Court’s analysis under Holland. In Miller v. Collins, 305

F.3d 491 (6th Cir. 2002), a state prisoner sought equitable tolling for his untimely-filed federal

habeas petition, claiming that he had not received a copy of the state appellate court’s pertinent

order. Id. at 495. Reversing the district court’s decision, the Sixth Circuit concluded that Miller

adequately had demonstrated he did not have knowledge of the appellate court’s decision and that

he acted diligently to protect his rights both before and after receiving notice. As the Court

explained, “Miller not only swore under penalty of perjury, his conduct directly corroborates his

account because on May 7, 1997, he filed a motion to proceed to judgment asking the court to rule



                                                 5

    Case 2:20-cv-00049 Document 14 Filed 12/22/20 Page 5 of 9 PageID #: 100
on his application.” Id. at 495-96. The Court noted that, when Miller believed the appellate court

had not ruled on his application, he did not “passively await decision”; instead, nine months after

filing his application, he filed a motion with the court requesting that it rule on his application. Id.

at 496. The Court found that, given that it had taken the state appellate court five months to rule

on Miller’s sufficiency of evidence appeal, “it was not unreasonable that Miller waited nine months

before asking the court to rule on his application.” Id. The Court further found that Miller also

acted promptly after receiving notice of the appellate court’s decision because, less than three

weeks after receiving notice, he filed a motion for relief from judgment. Id.

        In Dunigan v. Parker, No. 1:07-cv-150, 2008 WL 183230, at *4-5 (E.D. Tenn. January 17,

2008), Dunigan, a state prisoner, relied on equitable tolling to save his untimely-filed federal

habeas petition, claiming that he, like Miller, had not received notice of the state appellate court’s

order denying his application for permission to appeal. Id. at *4. The district court 4 found that

Dunigan had not provided “a valid reason under which Petitioner could provide his entitlement to

equitable tolling of the statute of limitations.” Id. at *4. The court distinguished Dunigan’s case

from Miller, finding that, “even giving Petitioner the benefit of the doubt and assuming he has

demonstrated that he did not receive timely notice and know about the state court’s disposition of

his case, there is nothing in the record to reflect that petitioner made any inquiry of the court

regarding the status of his appeal.” Id. at *6. Dunigan, the court said, had “passively awaited” the

court’s decision and made no attempt to stay informed about the status of his direct appeal for a

period of three years. Id. at *5.




4
        Dunigan did not appeal the district court’s decision.

                                                         6

    Case 2:20-cv-00049 Document 14 Filed 12/22/20 Page 6 of 9 PageID #: 101
         The Court finds that Petitioner adequately has demonstrated she did not have knowledge

of the appellate court’s decision and that she acted diligently to protect her rights both before and

after receiving notice. Petitioner filed a pro se Rule 11 application on January 10, 2020. She asserts

that “the TN Supreme Court never notified Petitioner that they denied her review until she

requested an update on her case on June 17, 2020.” (Doc. No. 13 at 1). Because Petitioner was

proceeding pro se, she could not rely on counsel to apprise her of the status of her application. 5

However, like Miller and unlike Dunigan, Petitioner did not passively await a decision by the state

supreme court. On June 17, 2020, she wrote the Tennessee Supreme Court, inquiring about the

status of her Rule 11 appeal because she had not received any correspondence from the Court since

January 16, 2020. (Id. at 3). Petitioner has provided a copy of this letter. (Id.) Petitioner’s conduct

corroborates her account, as did Miller’s.

          Like Miller and unlike Dunigan, Petitioner promptly took action upon learning of the

denial of her Rule 11 application. She has provided a copy of the response she received from the

Appellate Court Clerk dated June 23, 2020, in which the Clerk enclosed a copy of the public case

history of her appeal “regarding [her] request for a status update.” (Id. at 4). The letter states that

“[t]he T.R.A.P. 11 Permission to Appeal was denied on 3/26/2020 and Mandate issued 4/30/2020.

Both the Court of Criminal Appeals and Supreme Court appeal cases are closed.” (Id.) Assuming

it took at least two days for Petitioner to receive the June 23, 2020 letter from the Appellate Court

Clerk, Petitioner prepared and filed her pro se federal habeas petition within approximately one


5
          In addition, even if Petitioner had been able to perform online legal research personally or through a
representative, the Court discovered that there is an error (or, at best, an ambiguity) on Westlaw in both the case
caption and the case history regarding not only the date on which the Tennessee Court of Criminal Appeals denied
Petitioner’s appeal but also the date on which the Tennessee Supreme Court denied her Rule 11 application. Indeed,
the Court previously relied on that information when calculating the relevant time periods in this case and, after
Petitioner raised questions regarding the dates, the Court consulted the Tennessee Court of Criminal Appeals Clerk,
took judicial notice of the correct dates, and revised its previous calculations. (See Doc. No. 12 at 4, 5). Those revisions
were advantageous to Petitioner and are employed herein. Petitioner, proceeding as a pro se prisoner, would not be
expected to avoid the same pitfall that befell that Court.

                                                             7

     Case 2:20-cv-00049 Document 14 Filed 12/22/20 Page 7 of 9 PageID #: 102
month from the time she learned that her Rule 11 application had been denied. That pro se petition

is twenty-five pages in length and the supporting memorandum is fourteen pages in length,

indicating that Petitioner was not sitting on her rights during this approximate one-month period.

(Doc. Nos. 1 and 2).

        Thus, in light of Petitioner’s lack of notice, her diligence in pursuing her claims both before

and after learning of the state court’s denial of her Rule 11 application, and the Court’s finding

that the State of Tennessee will not be prejudiced if this limited period of time is tolled, the Court

holds that the Section 2244 one-year statute of limitations was tolled from March 26, 2020, the

date of the Tennessee Supreme Court’s decision denying Petitioner’s Rule 11 application, until

June 25, 2020, the date Petitioner likely received notice of the decision. See Miller, 305 F.3d 491,

495-96; Woodward v. Williams, 263 F.3d 1135, 1143 (10th Cir. 2001) (“[A] prisoner's lack of

knowledge that the state courts have reached a final resolution of his case can provide grounds for

equitable tolling if the prisoner has acted diligently in the matter.”); Phillips v. Donnelly, 216 F.3d

508, 511 (5th Cir. 2000) (per curiam) (“A delay in receiving notification [that petitioner's appeal

has been denied] . . . could qualify for equitable tolling.”). Thus, the AEDPA limitations period

resumed the next day, June 26, 2020. Since 243 days of the one-year limitations period already

had run, Petitioner had 122 days, or until October 22, 2020, to timely file her federal habeas

petition. Petitioner filed her federal habeas petition on July 31, 2020. Consequently, Polochak’s

petition, filed on July 31 2020, is timely filed.




                                                    8

    Case 2:20-cv-00049 Document 14 Filed 12/22/20 Page 8 of 9 PageID #: 103
IV.     Conclusion

        The Court finds that Petitioner has established that she is entitled to equitable tolling. As

such, Petitioner’s instant federal habeas petition is timely filed. Respondent will be ordered to

respond by separate Order.

        IT IS SO ORDERED.



                                              ______________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  9

      Case 2:20-cv-00049 Document 14 Filed 12/22/20 Page 9 of 9 PageID #: 104
